Case 14-34941-sgj11 Doc 1782 Filed 11/11/19 Entered 11/11/19 10:42:45 Page 1 of 4

UNITED STATES BANKRUPTCY COURT

Northern District of Texas

In re: Alco Stores, Inc Case No. 14-34941

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111 (a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(1), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

 

 

TRC MASTER FUND LLC American Direct
Name of Transferee Name of Transferor
Name and Address where notices to transferee Court Claim # (if known): N/A
should be sent: Amount Claim Filed: USD$20,743.20
Date Claim Filed: N/A
TRC MASTER FUND LLC Phone: (973) 575-9460
Attn: Terrel Ross Last four digits of Acct.# N/A
PO BOX 633
Woodmere, NY 11598 Name and Current Address of Transferor:
Phone: 516-255-1801 American Direct
Last four digits of Acct#: N/A 490 Rt46E
Fairfield, NJ 07004

Name and address where transferee payments
should be sent (if different from above):

Phone: N/A
Last four digits of Acct#: N/A

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/Terrel Ross Date: AV. | | , 2019
Transferee/Transferee’s Agent |

Penalty for making a false statement: Fine up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 14-34941-sgj11

BMD TO:

 

 

EVID

Doc 1782 Filed 11/11/19 Entered 11/11/19 10:42:45 Page 2 of 4

Ex o Ass onment of Cian

   

 

a

uptey Court, Oe any ame oo

 

ENCE OF TRANSFER OF CLAIM

 

 

 

 

 

 
\)

Case 14-34941-sgj11 Doc 1782 Filed 11/11/19 Entered 11/11/19 10:42:45 Page 3 of 4
InRe: G&D kto8494dcSgj11 Doc 348 Filed 11/17/14 Entered 11/17/14 16:12:28 cRage 164 oh69P

SCHEDULE F - CREDITORS HOLDING UNSECURED NON-PRIORITY CLAIMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c c| plu
Oo o/|i|N
D DATE CLAIM WAS NI STL
CREDITOR'S NAME AND MAILIN. | E INCURRED, NATURE OF TL Py]
ADDRESS INCLUDING ZIP CODE | B LIEN AND DESCRIPTION I} ula
T OF MARKET VALUE OF N] T]| U TOTAL AMOUNT
o PROPERTY SUBJECT G| Ee] 1 OF CLAIM
R TO LIEN E; Dp; D
N A
t
E
Acct No. - UNSECURED DEBT
0000008442 - 0000011266 merchandise
AMERICANBOOK COMPANY $18,138.04
Acct No. - UNSECURED DEBT
0000008443 - 0000012303 merchandise
AMERICANBOTTLING COMPANY $895.24
Acct No. - UNSECURED DEBT
9000068444 - 00000113: Merchandise
|) AMERICANDIRECT $20,743.20
Acct No. - UNSECURED DEBT
0000008445 - 0000012960
hand
AMERICANEAGLE DISTRIBUTING merenandlse $94.00
co
Acct No. - UNSECURED DEBT
0000008446 - 0000011334 merchandise
AMERICANELECTRIC $14,017.80
Acct No. - UNSECURED DEBT
0000011971 - 0000011947 atitities
AMERICANELECTRIC POWER x |x {xX UNKNOWN
Acct No. - UNSECURED DEBT
0000008447 - 0000012336 Services
AMERICANFIRE SPRINKLER CORP $790.97

 

 

Page 15 of 316

™“
elt

Case 14-34941-sgj11 Doc 1782 Filed 11/11/19 Entered 11/11/19 10:42:45 Page 4of4

=LLWSAZW=PIZSIIBIOQUUIe}O-SLUO}4/o0]eB/LUOD ylajaWLd'seseo

soniqer] pue sjessy jo seinpeyos ey} pue sure jo sejsiBe: yeloyyo ou Aq Ajaujue hey} ul peylyenb ere ayisqem siyy yBnoiyy
papiaoid synsai youees ly ‘eNssi ye seouR]sUINdO puwe sjoey Jejnonsed ey} UO JesuNod jeBel yeas O} jUeM ABW aYSGaM SI4} JO SJEs/)

“LUI, MB] JO ABUIO]PS UB JO} AINUTSGNS B40 WY Me] e JOU Oe ary ‘OYISGOM siy} YO papnjoul jou Jo papnjou! HuryjAue uodn peseq uonse Aue
Bure} WO} UpeJai 10 SY] JOU PjNoYs s}Isqem siy} fo Jesn Aue pue ‘apIsqey Siu} UO peurejUOD UOeWOjU! AUe UO Ajai O} [ON PeuOHNes
si alisqam siuy Buisn euodAuy ‘Ajuo sesodind peuolpeuuojul jeloueb op pue adualU@AUOD S,dI|\GNd OU} JO} SUSGOM SIU} SUTBLUPEW 419]D) OWL

ubiel04=~ ‘paindsiq=q ‘payepinbyun=n jueBuyu0g=9,

 

 

 

 

02'erZ'0z$ OZ EvL'0c$ je}0],

AYO UILUPY

AOU uiupy (6)(4)E0S

pandas

AOU

painpeyos OG'EVLIOSS OZ'EVLOGS$ painoasun [eseuar

SN}E}S WIE|D ONjEA WIBID WOUND 44D qunowy weg peyessy .0.N.0 wnowy sinpayos @INJBN WIRID
s]unNOWY WIe|d
BL69E e/u

jequiny ejnpeys pel e1eq 7OOL0 PN ‘Q7alsulvs

on uy sowie, 4 4 9v LY O6r

091 LOAYIG NVOINSWV

JOQUINN WHIRID aweN 101q9q JOPUPSID

 

 

=[LWSGAZIN=DIg SHEIEqUUIE|Q-eLUO}4/o0]/e/i0d“ylejpaULd'saseo

Yla]D Sw

GLOC/LZ/LL
